Title: To James Madison from Henry Wheaton, 24 May 1816
From: Wheaton, Henry
To: Madison, James


        
          Sir,
          New York, 24 May, 1816.
        
        I have the honour to enclose copy of a correspondence between myself & the Adjutant & Inspector General, in which I have reason to complain that I have been injuriously treated.
        It requires no comment from me; and the respectful confidence I feel in your justice renders it proper for me only to remark that the moment the performance of any other professional or public duties became incompatible with those of a Judge Advocate in the army, I should instantly have declined the one or the other without any official admonition. The constant & zealous support I have given the Government ought at least to have secured me from indignity, if it did not conciliate favour. But I ask nothing more than justice; and if the offices I hold are deemed incompatible with each other, that I may have a fair opportunity of electing which I will resign. I have the honour to be with the highest respect your obt servant
        
          Henry Wheaton.
        
      